Citation Nr: 1730705	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as a left knee and leg condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1980.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2007 decision by the Regional Office (RO) in Baltimore, Maryland, which denied service connection for a left knee and leg condition, in addition to service connection for pseudofolliculitis barbae, migraines, status post head injury, and a left shoulder injury.  The Veteran timely appealed the decision. 

In April 2010, the RO issued a rating decision granting service connection for pseudofolliculitis barbae, status post head injury, and a left shoulder injury.  The RO construed this rating action as a complete grant of the benefit sought for these issues and removed these issues from appeal.  The issues of service connection for a left knee and leg condition and migraines remained on appeal.  

In his June 2010 VA Form 9, the Veteran requested a Board hearing.  In response, it appears the RO scheduled the below Decision Review Officer (DRO) hearing.  

In February 2011, the Veteran was afforded a RO hearing.  The hearing transcript is of record.  The issues of service connection for a migraine, left knee and leg condition, and a left shoulder injury are identified as being on appeal on the first page.  The Veteran stated that he would withdraw the issue of service connection for headaches from the appeal.  On the second page, the left shoulder issue is characterized as a compensable evaluation, and the hearing officer later characterizes the left shoulder issue as a higher initial rating claim.  Hearing transcript, pp. 2, 15, and 16.  The Board construes the Veteran's statements about the issue of an initial compensable rating for scar, status post left shoulder injury as an informal claim for an increased rating.  38 C.F.R. § 3.155 (prior to March 24, 2015).  This claim is referred to the AOJ below.

In September 2015, the Veteran submitted another VA Form 9.  He identified the issues of left knee pain and injury to left shoulder (arthritis, weakness, tingling after surgery) as the subjects of the appeal.  Although the September 2015 statement regarding higher initial rating for left shoulder injury reflects an intent to appeal since it is listed on a VA Form 9, it is not timely with respect to the April 2010 RO decision and does not constitute a notice of disagreement.  38 C.F.R. §§ 20.201, 20.302.  The Veteran also indicated that he did not want a Board hearing.  Given this subsequent action, the Board considers the June 2010 Board hearing request withdrawn.  38 C.F.R. § 20.704(e).  

In February 2016, the RO issued VA Form 8 Certification of Appeal for the issue of service connection for left knee and leg condition.  

The issue of a higher initial rating for scar, status post left shoulder injury has been raised by the record at the February 2011 DRO hearing and again in the Veteran's September 2015 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's left knee patella chondromalacia and medial joint degenerative joint disease disability is related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, left knee patella chondromalacia and medial joint degenerative joint disease was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  If there is no showing of a listed chronic disease in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b); see 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a) (listing chronic diseases, including arthritis).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
In this case, the Veteran asserts that he has a left knee disability, claimed as a left knee and leg condition, which was incurred during his military service.  Specifically, he contends that his current left knee pain is related to in-service complaints of left knee pain.  For the reasons set forth below, the Board finds that service connection is warranted.

The Veteran served on active duty from January 1977 to January 1980.  Service treatment records (STRs) from March 1977 reflect that the Veteran pulled a left thigh muscle.  The clinician assessed hamstring (H-S) spasm and recommended heat pad therapy and three day rest.  February 1978 STRs show that the Veteran had a three day history of a left knee pain due to a skiing accident.  The clinician observed left knee lateral laxity without swelling and discoloration.  The Veteran had a full range of motion with pain.  The clinician assessed stretched, versus partial torn ligament.  He recommended quadriceps exercises and a bulky Jones knee dressing.  On his August 1979 examination and Report of Medical History, clinical findings for his lower extremities were normal and the Veteran denied having a tricked or locked knee.  In January 1980, the Veteran stated that there had been no change in his medical condition since the August 1979 physical examination. 

April 1984 X-rays of the left knee include a report that the Veteran fell on his left knee and experienced a popping sensation.  He had pain from the posterior of the left knee to the middle of the thigh.  X-ray findings were negative for acute bony trauma.  No joint effusion was observed and the articular spaces were maintained.  

In August 2009, the Veteran underwent a private orthopedic consultation for left knee pain with Dr. N.  The Veteran stated that he injured his left knee in February 1978 and was diagnosed with a partial torn ligament.  Left knee examination was notable for mild laxity on valgus-varus stress.  Dr. N. listed an impression of chronic left knee pain.  He indicated the current left knee pain was related to the February 1978 left knee injury.  

November 2010 VA emergency department records show that the Veteran sought medical attention for a left knee injury.  He had 10/10 left knee pain when ambulating.  Clinical examination showed decreased range of motion due to pain.  X-ray findings were within normal limits.  The clinician assessed knee strain.  

December 2010 VA primary care records show that the Veteran's knee continued to be sore and swollen.  Clinical evaluation was notable for small amount of swelling, limited motion and positive palpation over medial joint line.  The clinician assessed sprain of the medial collateral ligament.  

At the February 2011 Decision Review Officer (DRO) hearing, the Veteran reported that he initially injured his left knee while running.  He stated that he had another injury too, but had difficulty recalling the circumstances.  However, he recalled that he was placed on profile for both injuries.  He affirmed that he had VA treatment for it as long as he could remember.   

In April 2011, the Veteran was afforded a VA joint examination.  The claims folder was not available.  The Veteran stated that he injured his left knee twice in service.  The first injury occurred while running.  The second injury was unspecified.  He recalled being given three days' rest, but denied any surgical or hospital treatment.  He reported having intermittent knee pain since service.  Clinical findings were reported.  Left knee X-rays showed patella chondromalacia and mild medial joint degenerative joint disease, and the VA examiner listed the X-ray findings as the final diagnosis.  He expressed a negative medical opinion.  He noted the pertinent medical history during and after military service.  He indicated the Veteran was credible in describing his left knee pain.  However, he believed the current left knee disability was age related.  He cited the absence of documented history and time lapse for the in-service injury.  

January 2014 VA primary care records include complaints about left knee pain.  Focal clinical examination was normal.  The clinician assessed left knee pain, possibly osteoarthritis.  

The Veteran contends service connection is warranted based upon the above evidence.  The evidence clearly establishes an in-service event or injury and current left knee disability, specifically, patella chondromalacia and mild medial degenerative joint disease.  The issue in dispute is a nexus to service for the current disability.  

As to nexus, the evidence is in at least a relative state of equipoise.  The Veteran has been diagnosed with degenerative joint disease in his left knee.  Although degenerative join disease is not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  As the Veteran currently has left knee arthritis, a continuity of symptomatology beginning in service must be considered.  38 C.F.R. § 3.303(b); April 2011 VA 
X-ray (containing diagnosis of medial joint degenerative joint disease).

The Board considers the Veteran's reports of left knee injury in service competent and credible.  In this regard, STRs from February 1978 support his account of a left knee injury.  Although he did not report knee pain at his August 1979 separation examination, more recent reports indicate that he had longstanding left knee pain.  Notably, the April 2011 VA examiner indicated that the Veteran was credible in his reports of current left knee disability and injury history.  

The Board considers the August 2009 medical opinion to be probative in supporting a nexus.  It was authored by an orthopedist that clinically examined the Veteran and considered the Veteran's competent and credible description of the February 1978 left knee injury resulting in a partial torn ligament.  Although the private orthopedist did not provide a rationale, it is reasonable to infer he reached his conclusion based upon the credible description of military injury and contemporaneous physical left knee examination.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (Board may draw inferences from medical report as long as it does not result in a medical determination).  

The evidence weighing against the claim is the April 2011 VA medical opinion and evidence of post service left knee injury.  The April 2011 VA examiner's explanation for his negative opinion essentially rejects a nexus based upon an absence of STRs to corroborate the Veteran's reported military injury history.  Such rationale, which failed to adequately consider the competent and credible lay statements, is flawed and the opinion is therefore of little, if any, probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Then, while the post service left knee injury is noted, the fact remains the initial left knee injury occurred in service and there is no clear evidence that these post-service injuries are the primary causal factor for the currently diagnosed left knee arthritis.  See also Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate symptoms due to non service-connected disability, symptoms must be attributed to service-connected disability).

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's diagnosed patella chondromalacia and mild medial degenerative joint disease are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left knee patella chondromalacia and medial joint degenerative joint disease is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


